IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                      FILED
                                                                    October 25, 2007

                                  No. 06-20653                   Charles R. Fulbruge III
                               Conference Calendar                       Clerk


UNITED STATES OF AMERICA

                                              Plaintiff-Appellee

v.

SALVADOR FERNANDO MOLINA GARCIA

                                              Defendant-Appellant


                  Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 4:05-CR-371-2


Before JOLLY, BENAVIDES, and STEWART, Circuit Judges.
PER CURIAM:*
      The attorney appointed to represent Salvador Fernando Molina Garcia has
moved for leave to withdraw and has filed a brief in accordance with Anders v.
California, 386 U.S. 738 (1967). Molina Garcia has filed a response. Our
independent review of the record, counsel’s brief, and Molina Garcia’s response
discloses no nonfrivolous issue for appeal. Accordingly, counsel’s motion for
leave to withdraw is GRANTED, counsel is excused from further responsibilities


      *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth
in 5TH CIR. R. 47.5.4.
                              No. 06-20653

herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2. Molina Garcia’s
motion for appointment of counsel is DENIED.




                                    2